Citation Nr: 1237038	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  06-32 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for seizure disorder, secondary to service connected chronic brain syndrome associated with brain trauma, major depressive disorder, and posttraumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The claims file was subsequently transferred to the RO in Roanoke, Virginia.

In March 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  

The Board remanded the matter on appeal in December 2010 to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent treatment and to afford the Veteran with a VA examination.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The most recent VA neurologic examination report of record is dated in October 2001.  The Board remanded the matter in December 2010, in part, to afford the Veteran with a VA examination to evaluate the severity of his seizure disability.  The record shows that the Veteran was scheduled for a VA neurologic examination in January 2011, but he failed to report for it.  The Veteran has not provided good cause for his failure to attend the scheduled VA examination or indicated his desire to attend a rescheduled examination in the future.  

A review of the VA treatment records reflects the Veteran has been clinically assessed to have memory problems associated with his service-connected chronic brain syndrome associated with brain trauma.  These records also show that the Veteran has failed to attend several schedule VA treatment sessions over the last several years and his medical providers have sometimes noted that he "forgot" to attend his previous appointment(s).  In being cognizant of the symptomatology associated with the Veteran's service-connected disability, and in the interest of fairness and due process, the Board finds that a remand is necessary in order to provide the Veteran with a current VA neurologic examination.  

Moreover, because the most recent VA examination is over ten years old, a current VA examination in which the severity of the Veteran's seizure disability has been evaluated would greatly assist the Board in the adjudication of this matter.  

The Board notes that the duty to assist is not a one-way street, or a blind alley, and the Veteran must be prepared to cooperate with the VA's efforts.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Veteran is advised that if he fails to report to his schedule VA examination, without good cause, then the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  As such, any evidence that may have been developed that would have been beneficial to the Veteran will not be considered.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  Obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Then, schedule the Veteran for a VA neurological examination by an appropriate physician for the purpose of determining the current severity of his service-connected seizure disorder.  

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner will be advised that the mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion.  

In the examination report, the examiner is asked to provide the following:

a) A detailed report of  all pertinent symptomatology and findings.  The report must indicate that all appropriate studies were performed.

b) A detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

      c) The examiner should specifically identify:

i) On average, how many major and minor seizures the Veteran has had in the past two years, past six months, and past week. The examiner should state how often the Veteran has a major seizure and how often he has a minor seizure. 

ii) Determine whether the medical and lay evidence indicates that the Veteran's seizure disability has increased in severity at any point since 1988, and provide a statement specifying what evidence supports that increase. 

iii) Comment on whether/the extent to which this disability impacts the Veteran's daily activities and his employment. 

d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

3. The RO/AMC must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination or to fully cooperate with the examiner without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


